Exhibit 10.1

 

November 9, 2020

 

Edoc Acquisition Corp.

7612 Main Street Fishers

Suite 200

Victor, NY 14564

Attn: Kevin Chen, Chief Executive Officer

 

I-Bankers Securities Inc

535 5th Ave
Suite 423

 

  Re: Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Edoc
Acquisition Corp., a Cayman Islands exempted company (the “Company”), and
I-Bankers Securities Inc., as Representative (the “Representative”) of the
several Underwriters named in Schedule A thereto (the “Underwriters”), relating
to an underwritten initial public offering (the “IPO”) of the Company’s units
(the “Units”), each comprised of one Class A ordinary share, $0.0001 par value
per share, of the Company (the “Class A Ordinary Shares”) and one redeemable
warrant (the “Warrant”) to purchase one-half of one Class A Ordinary Share and
one right to receive one-tenth (1/10) of one Class A Ordinary Share upon the
consummation of the Company’s initial business combination (the “Right”).
Certain capitalized terms used herein are defined in paragraph 17 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a shareholder or
officer or director of the Company, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned hereby agrees with the Company as follows:

 

1.  If the Company solicits approval of its shareholders of a Business
Combination (as defined below), the undersigned will vote all Ordinary Shares
beneficially owned by him, her or it, whether acquired before, in or after the
IPO, or whether such Ordinary Shares are underlying the Private Units, in favor
of such Business Combination.

 

2.  (a) In the event that the Company fails to consummate a Business Combination
within the time period set forth in the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be amended from time to
time, the undersigned shall take all reasonable steps to (i) cause the Trust
Fund to be liquidated and distributed to the holders of IPO Shares and (ii)
cause the Company to liquidate as soon as reasonably practicable.

 

(b) The undersigned hereby waives any and all right, title, interest or claim of
any kind (“Claim”) in, or, with respect to his, her or its Insider Shares or
Private Units, to any distribution of, the Trust Fund. The undersigned hereby
waives any Claim the undersigned may have in the future as a result of, or
arising out of, any contracts or agreements with the Company and will not seek
recourse against the Trust Fund for any reason whatsoever. The undersigned
acknowledges and agrees that there will be no distribution from the Trust Fund
with respect to any Warrants, which will terminate on the Company’s liquidation.

 

(c) In the event of the liquidation of the Trust Fund, American Physicians LLC
(“Sponsor”) agrees to indemnify and hold harmless the Company against any and
all loss, liability, claims, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) which the Company may become subject as a
result of any claim by any vendor or other person who is owed money by the
Company for services rendered or products sold to or contracted for the Company,
or by any target business with which the Company has discussed entering into a
transaction agreement, but only to the extent necessary to ensure that such
loss, liability, claim, damage or expense does not reduce the amount of funds in
the Trust Fund to below $10.17 per IPO Share; provided that such indemnity shall
not apply if such vendor or other person executes a waiver of any and all rights
to seek access to the Trust Account and except as to claims under the Company’s
indemnity of the underwriters of the IPO against certain liabilities.

 



 

 

 

3.  (a) The Initial Shareholders agree that they shall not Transfer any Insider
Shares: (x) with respect to 50% of its Insider Shares, until the earlier of (i)
six (6) months after the date of the consummation of the Business Combination or
(ii) the date on which the closing price of the Ordinary Shares equals or
exceeds $12.50 per share (as adjusted for stock splits, stock dividends,
reorganizations and recapitalizations) for any 20 trading days within any
30-trading day period commencing after the Business Combination; and (y) with
respect to the remaining 50% of their Insider Shares, six (6) months after the
date of the consummation of the Business Combination, or earlier, in either
case, if, subsequent to the Business Combination, the Company consummates a
subsequent liquidation, merger, stock exchange or other similar transaction
which results in all of the Company’s shareholders having the right to exchange
their Ordinary Shares for cash, securities or other property (the “Founder
Shares Lock-up Period”).

 

(b) The Sponsor and each Insider agrees that it, he or she shall not effectuate
any Transfer of securities issued or issuable upon the exercise of the Private
Units or their underlying securities until 30 days after the completion of the
Business Combination (the “Private Units Lock-up Period” and together with the
Founder Shares Lock-up Period, the “Lock-up Periods”).

 

(c) Notwithstanding the provisions set forth in paragraphs 3(a) and (b),
Transfers of the Insider Shares, securities issued or issuable upon the exercise
of the Private Units or their underlying securities, and that are held by the
Sponsor, any Insider or any of their permitted transferees (that have complied
with this paragraph 3(c)), are permitted: (1) to any persons (including their
affiliates and shareholders) participating in the private placement of the
Private Units, officers, directors, shareholders, employees and members of the
Sponsor and its affiliates, (2) amongst insiders or to the Company’s officers,
directors and employees, (3) if a holder is an entity, as a distribution to its,
partners, shareholders or members upon its liquidation, (4) by bona fide gift to
a member of the holder’s immediate family or to a trust, the beneficiary of
which is a holder or a member of a holder’s immediate family, for estate
planning purposes, (5) by virtue of the laws of descent and distribution upon
death, (6) pursuant to a qualified domestic relations order, (7) by certain
pledges to secure obligations incurred in connection with purchases of the
Company’s securities, (8) by private sales at prices no greater than the price
at which the applicable securities were originally purchased or (9) to the
Company for no value for cancellation in connection with the consummation of the
Business Combination, in each case (except for clause 9) where the transferee
agrees to the terms of this letter agreement and by the same agreements entered
into by the Sponsor with respect to such securities.

 

(d) The Sponsor hereby agrees to enter into an agreement in accordance with the
guidelines of Rule 10b5-1 under the Exchange Act to place limit orders, through
an independent broker-dealer registered under Section 15 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) which is not affiliated
with the Company nor part of the underwriting or selling group in connection
with the IPO, to purchase an aggregate of up to 3,750,000 of the Company’s
Rights in the open market at market prices, and not to exceed $0.20 per Right,
during the period commencing on the later of (i) the date separate trading of
the Rights commences or (ii) sixty calendar days after the end of the
“restricted period” under Regulation M, continuing until the date that is the
earlier of (a) twelve (12) months from the date of the prospectus filed in
connection with the IPO and (b) the date that the Company announces that it has
entered into a definitive agreement in connection with a Business Combination,
or earlier in certain circumstances as described in the limit order agreement
(the “Buyback Period”). The limit orders will require the Sponsor to purchase
any Rights offered for sale (and not purchased by another investor) at or below
a price of $0.20, until the earlier of (x) the expiration of the Buyback Period
or (y) the date such purchases reach 3,750,000 Rights in total. The Sponsor will
not have any discretion or influence with respect to such purchases and will not
be able to sell or transfer any Rights purchased in the open market pursuant to
such agreements. It is intended that the broker’s purchase obligation will be
subject to applicable law, including Regulation M under the Exchange Act, which
may prohibit or limit purchases pursuant to the limit order agreement in certain
circumstances.

 

4.  [Intentionally Omitted].

 



2

 

 

5.  In order to minimize potential conflicts of interest which may arise from
multiple affiliations, the undersigned directors and officers of the Company
agree to present to the Company for its consideration, prior to presentation to
any other person or entity, any suitable opportunity to acquire a target
business, until the earlier of the consummation by the Company of a Business
Combination or the liquidation of the Company, subject to any pre-existing
fiduciary and contractual obligations the undersigned directors and officers
might have.

 

6.  The undersigned acknowledges and agrees that prior to entering into a
Business Combination with a target business that is affiliated with any Insiders
of the Company or their affiliates, such transaction must be approved by a
majority of the Company’s disinterested independent directors and the Company
must obtain an opinion from an independent investment banking firm or
independent accounting firm that such Business Combination is fair to the
Company’s unaffiliated shareholders from a financial point of view.

 

7.  Neither the undersigned, any member of the family of the undersigned, nor
any affiliate of the undersigned will be entitled to receive and will not accept
any compensation or other cash payment for services rendered prior to, or in
order to effectuate, the consummation of the Business Combination; provided that
the Company shall be allowed to (i) repay working capital loans made by the
undersigned or its affiliates to the Company in cash upon consummation of the
Business Combination or, at the undersigned’s discretion, with respect to up to
an aggregate of $1,500,000 of working capital loans from all lenders, by
converting such loans into Private Units at a price of $10.00 per Private Unit,
as more fully described in the Registration Statement, (ii) repay non-interest
bearing loans and advances in an aggregate amount of $177,591 made to the
Company by the Initial Shareholders to cover the IPO expenses, (iii) pay $10,000
per month to the Sponsor for office space and related services, and (iv)
reimburse the undersigned and any affiliate of the undersigned for their
out-of-pocket expenses incurred in connection with identifying, investigating
and consummating a Business Combination.

 

8.  Neither any undersigned officer or director, any member of the family of any
undersigned officer or director, nor any affiliate of any undersigned officer or
director will be entitled to receive or accept a finder’s fee or any other
compensation in the event any undersigned officer or director, any member of the
family of any undersigned officer or director or any affiliate of any
undersigned officer or director originates a Business Combination.

 

9.  The undersigned officers and directors agree to be the officers and
directors of the Company until the earlier of the consummation by the Company of
a Business Combination, the liquidation of the Company or such officer or
director is officially replaced by the Company’s board of directors. The
undersigned officers’ and directors’ biographical information previously
furnished to the Company and the Representative is true and accurate in all
material respects, does not omit any material information with respect to the
officers’ and directors’ biography and contains all of the information required
to be disclosed pursuant to Item 401 of Regulation S-K, promulgated under the
Securities Act of 1933, as amended (the “Securities Act”). Each of the
undersigned officers’ and directors’ FINRA Questionnaire previously furnished to
the Company and the Representative is true and accurate in all material
respects.

 

10. Each of the undersigned represents and warrants that:

 

(a) He, she or it has never had a petition under the federal bankruptcy laws or
any state or foreign insolvency law been filed by or against (i) him, her or it,
or any partnership in which he, she or it was a general partner at or within two
years before the time of filing; or (ii) (to the extent the undersigned is an
individual) any corporation or business association of which he or she was an
executive officer at or within two years before the time of such filing;

 

(b) He, she or it has never had a receiver, fiscal agent or similar officer been
appointed by a court for his or her business or property, or any such
partnership;

 

(c) He, she, or it has never been convicted of fraud in a civil or criminal
proceeding;

 

(d) He, she, or it has never been convicted in a criminal proceeding or named
the subject of a pending criminal proceeding (excluding traffic violations and
minor offenses);

 



3

 

 

(e) He, she, or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any court of competent
jurisdiction, permanently or temporarily enjoining or otherwise limiting him
from (i) acting as a futures commission merchant, introducing broker, commodity
trading advisor, commodity pool operator, floor broker, leverage transaction
merchant, any other person regulated by the Commodity Futures Trading Commission
(“CFTC”) or an associated person of any of the foregoing, or as an investment
adviser, underwriter, broker or dealer in securities, or as an affiliated
person, director or employee of any investment company, bank, savings and loan
association or insurance company, or from engaging in or continuing any conduct
or practice in connection with any such activity; or (ii) engaging in any type
of business practice; or (iii) engaging in any activity in connection with the
purchase or sale of any security or commodity or in connection with any
violation of federal or state securities or federal commodities laws;

 

(f) He, she, or it has never been the subject of any order, judgment or decree,
not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days his,
her or its right to engage in any activity described in 8(e)(i) above, or to be
associated with persons engaged in any such activity;

 

(g) He, she or it has never been found by a court of competent jurisdiction in a
civil action or by the SEC to have violated any federal, state, or foreign
securities law, where the judgment in such civil action or finding by the SEC
has not been subsequently reversed, suspended or vacated;

 

(h) He, she or it has never been found by a court of competent jurisdiction in a
civil action or by the CFTC to have violated any federal commodities law, where
the judgment in such civil action or finding by the CFTC has not been
subsequently reversed, suspended or vacated;

 

(i) He, she or it has never been the subject of, or a party to, any federal,
state, or foreign judicial or administrative order, judgment, decree or finding,
not subsequently reversed, suspended or vacated, relating to an alleged
violation of (i) any federal ,state or foreign securities or commodities law or
regulation, (ii) any law or regulation respecting financial institutions or
insurance companies including, but not limited to, a temporary or permanent
injunction, order of disgorgement or restitution, civil money penalty or
temporary or permanent cease-and desist order, or removal or prohibition order
or (iii) any law or regulation prohibiting mail or wire fraud or fraud in
connection with any business entity;

 

(j) He, she or it has never been the subject of, or party to, any sanction or
order, not subsequently reversed, suspended or vacated, or any self-regulatory
organization, any registered entity, or any equivalent exchange, association,
entity or organization that has disciplinary authority over its members or
persons associated with a member;

 

(k) He, she or it has never been convicted of any felony or misdemeanor: (i) in
connection with the purchase or sale of any security; (ii) involving the making
of any false filing with the SEC; or (iii) arising out of the conduct of the
business of an underwriter, broker, dealer, municipal securities dealer,
investment advisor or paid solicitor of purchasers of securities;

 

(l) He, she or it was never subject to a final order of a state or foreign
securities commission (or an agency of officer of a state performing like
functions); a state or foreign authority that supervises or examines banks,
savings associations, or credit unions; a state or foreign insurance commission
(or an agency or officer of a state performing like functions); an appropriate
federal or foreign banking agency; the Commodity Futures Trading Commission; or
the National Credit Union Administration that is based on a violation of any law
or regulation that prohibits fraudulent, manipulative, or deceptive conduct;

 

(m) He, she or it has never been subject to any order, judgment or decree of any
court of competent jurisdiction, that, at the time of such sale, restrained or
enjoined him from engaging or continuing to engage in any conduct or practice:
(i) in connection with the purchase or sale of any security; (ii) involving the
making of any false filing with the SEC or any foreign regulatory agency with
similar functions; or (iii) arising out of the conduct of the business of an
underwriter, broker, dealer, municipal securities dealer, investment adviser or
paid solicitor of purchasers of securities;

 

(n) He, she or it has never been subject to any order of the SEC or any foreign
regulatory agency with similar functions that orders him to cease and desist
from committing or causing a future violation of: (i) any scienter-based
anti-fraud provision of the foreign or federal securities laws, including, but
not limited to, Section 17(a)(1) of the Securities Act, Section 10(b) of the
Exchange Act, and Rule 10b-5 thereunder, and Section 206(1) of the Investment
Advisers Act of 1940, as amended (the “Advisers Act”), or any other rule or
regulation thereunder; or (ii) Section 5 of the Securities Act;

 



4

 

 

(o) He, she or it has never been named as an underwriter in any registration
statement or Regulation A offering statement filed with the SEC that was the
subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, currently, the subject of an investigation or proceeding to
determine whether a stop order or suspension order should be issued;

 

(p) He, she or it has never been subject to a United States Postal Service false
representation order, or is currently subject to a temporary restraining order
or preliminary injunction with respect to conduct alleged by the United States
Postal Service to constitute a scheme or device for obtaining money or property
through the mail by means of false representations;

 

(q) He, she or it is not subject to a final order of a state securities
commission (or an agency of officer of a state performing like functions); a
state authority that supervises or examines banks, savings associations, or
credit unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the Commodity
Futures Trading Commission; or the National Credit Union Administration that
bars the undersigned from: (i) association with an entity regulated by such
commission, authority, agency or officer; (ii) engaging in the business of
securities, insurance or banking; or (iii) engaging in savings association or
credit union activities;

 

(r) He, she or it is not subject to an order of the SEC entered pursuant to
section 15(b) or 15B(c) of the Exchange Act or section 203(e) or 203(f) of the
Advisers Act that: (i) suspends or revokes the undersigned’s registration as a
broker, dealer, municipal securities dealer or investment adviser; (ii) places
limitations on the activities, functions or operations of, or imposes civil
money penalties on, such person; or (iii) bars the undersigned from being
associated with any entity or from participating in the offering of any penny
stock; and

 

(s) He, she or it has never been suspended or expelled from membership in, or
suspended or barred from association with a member of, a securities
self-regulatory organization (e.g., a registered national securities exchange or
a registered national or affiliated securities association) for any act or
omission to act constituting conduct inconsistent with just and equitable
principles of trade.

 

11.  The undersigned has full right and power, without violating any agreement
by which he, she or it is bound, to enter into this letter agreement and to hold
the position/title in the Company indicated in the Registration Statement (if
applicable).

 

12. The undersigned hereby waives his, her or its right to exercise redemption
rights (in connection with a Business Combination) with respect to any Ordinary
Shares owned or to be owned by the undersigned directly or indirectly, whether
purchased prior to the IPO, in the IPO or in the aftermarket, or whether such
Ordinary Shares are underlying the Private Units, and agrees that he, she or it
will not seek redemption with respect to or otherwise sell, such shares in
connection with any vote to approve a Business Combination with respect thereto.

 

13. The undersigned hereby agrees to not propose an amendment to the Company’s
Amended and Restated Memorandum and Articles of Association with respect to the
Company’s pre-Business Combination activities prior to the consummation of a
Business Combination that would affect the substance or timing of the Company’s
obligation to redeem 100% of the IPO Shares if the Company does not complete a
Business Combination within the time period set forth in the Amended and
Restated Memorandum and Articles of Association.

 

14.  In the event that the Company does not consummate a Business Combination
and must liquidate and its remaining net assets are insufficient to complete
such liquidation, the Sponsor agrees to advance such funds necessary to complete
such liquidation and agrees not to seek repayment for such expenses.

 

15.  Each officer of the Company agrees not to become involved with another
publicly listed blank check company with a class of securities registered under
the Exchange Act prior to us announcing an agreement to acquire our initial
Business Combination, or the expiration of the period for us to announce and/or
complete our initial Business Combination.

 



5

 

 

16.  This letter agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this letter agreement (a “Proceeding”) shall be brought and enforced in
the courts of the State of New York of the United States of America for the
Southern District of New York, and irrevocably submits to such jurisdiction,
which jurisdiction shall be exclusive, (ii) waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum and
(iii) irrevocably agrees to appoint Ellenoff Grossman & Schole LLP as agent for
the service of process in the State of New York to receive, for the undersigned
and on his behalf, service of process in any Proceeding.

 

17. As used herein, (i) a “Business Combination” shall mean a share exchange,
share reconstruction and amalgamation with, purchasing all or substantially all
of the assets of, entering into contractual arrangements with, or any other
similar business combination with one or more businesses or entities; (ii)
“Initial Shareholders” shall mean the Sponsor and any Insider that holds founder
shares of the Company; (iii) “Insiders” shall mean all officers, directors and
shareholders of the Company immediately prior to the IPO; (iv) “Insider Shares”
shall mean all of the Ordinary Shares of the Company acquired by an Insider
prior to the IPO; (v) “IPO Shares” shall mean the Ordinary Shares issued in the
Company’s IPO; (vi) “Permitted Transferees” shall mean any transferee that
received securities of the Company upon a Transfer in compliance with Section
3(c) herein; (vii)“Private Units” shall mean (x) the Units purchased in the
private placement taking place simultaneously with the consummation of the
Company’s IPO and (y) additional Units that will be purchased in a private
placement upon the full or partial exercise of the underwriters’ over-allotment
option for the Company’s IPO; (viii) “Registration Statement” means the
registration statement on Form S-1 filed by the Company with respect to the IPO;
(ix) “Transfer” shall mean the (a) sale of, offer to sell, contract or agreement
to sell, hypothecate, pledge, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder with respect to, any security, (b) entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) public
announcement of any intention to effect any transaction specified in clause
(a) or (b); and (x) “Trust Fund” shall mean the trust fund into which a portion
of the net proceeds of the Company’s IPO will be deposited.

 

18.  Any notice, consent or request to be given in connection with any of the
terms or provisions of this letter agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

19.  No party hereto may assign either this letter agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other party. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This letter agreement shall be binding on
the parties hereto and any successors and assigns thereof.

 

20.  The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO.

 

21.  This letter agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This letter agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by the Company and each officer or director that is the
subject of any such change, amendment modification or waiver.

 

22. This letter agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the
Company; provided, however, that this Letter Agreement shall earlier terminate
in the event that the IPO is not consummated and closed by March 31, 2021;
provided further that paragraph 3 of this letter agreement shall survive such
liquidation.

[signature page follows]

 



6

 

 

 



AMERICAN PHYSICIANS LLC         By: /s/ Xiaoping Becky Zhang     Name:  Xiaoping
Becky Zhang     Title:   Managing Member

 

  /s/ Kevin Chen    Kevin Chen

 

  /s/ Christine Zhao   Christine Zhao

 

  /s/ Bob Ai   Bob Ai

 

  /s/ Gang Li    Gang Li

 

  /s/ Jiuji Yan    Jiuji Yan

 



Acknowledged and Agreed:

 

EDOC ACQUISITION CORP.

 

By:  /s/ Kevin Chen     Name:  Kevin Chen    

Title:

Chief Executive Officer





 

 

[Signature Page to the Insider Letter]

 

 

 



 

 